Exhibit 10.02
RESTRICTED STOCK AGREEMENT
Valero Energy Corporation 2005 Omnibus Stock Incentive Plan
(subject to performance accelerated vesting)
     This Restricted Stock Agreement (this “Agreement”) is between Valero Energy
Corporation, a Delaware corporation (“Valero”), and «First_Name» «Middle_Name»
«Last_Name», an employee of Valero or one of its Affiliates (“Employee”), who
agree as follows:
     1. Introduction. Pursuant to the Valero Energy Corporation 2005 Omnibus
Stock Incentive Plan (as may be amended, the “Plan”), on «Option_Date», Employee
was awarded «Shares_Granted» shares of Common Stock of Valero under the Plan as
Restricted Stock (as defined in the Plan) (“Restricted Stock”). The parties
hereby enter into this Agreement to evidence the terms, conditions and
restrictions applicable to the Restricted Stock.
     2. The Plan, Restrictions, Vesting. The Plan is incorporated herein by
reference for all purposes, and Employee hereby agrees to the terms and
conditions stated therein applicable to the Restricted Stock and the rights and
powers of Valero and the Committee as provided therein. In addition, Employee
agrees as follows:
     2.01 Nontransferable. Except to the extent otherwise provided in the Plan
or this Agreement, shares of Restricted Stock issued to Employee under the Plan
may not be sold, exchanged, pledged, hypothecated, transferred, garnished or
otherwise disposed of or alienated prior to vesting.
     2.02 Regular Vesting. Except to the extent otherwise provided in the Plan,
Employee’s rights to and interest in the shares of Restricted Stock described
herein shall vest and accrue to Employee in the following increments:
«Shares_Period_1» shares on «Vest_Date_Period_1»; «Shares_Period_2» shares on
«Vest_Date_Period_2»; «Shares_Period_3» shares on «Vest_Date_Period_3»;
«Shares_Period_4» shares on «Vest_Date_Period_4»; and «Shares_Period_5» shares
on «Vest_Date_Period_5».
     2.03 Performance Accelerated Vesting for Eligible Shares. Fifty percent
(50%) of the shares of Restricted Stock stated in Section 1 above shall be
eligible for performance accelerated vesting (“Eligible Shares”).
Notwithstanding the vesting schedule stated in Section 2.02, to the extent any
Eligible Shares have not yet vested per the schedule stated in Section 2.02, and
to the extent the Eligible Shares have not been forfeited or otherwise canceled
pursuant to the terms of the Plan, all unvested Eligible Shares shall
automatically vest at the close of business on the last date of the Acceleration
Period. The “Acceleration Period” means the first period following the Effective
Date when the closing price per share of Valero Common Stock is $60.00 or above
for five consecutive trading days as reported on the New York Stock Exchange
(NYSE).
     2.04 Book Entry Shares. Employee agrees that in lieu of certificates
representing Employee’s shares of Restricted Stock, the Restricted Stock and any
Shares issuable in connection with their vesting may be issued in uncertificated
form pursuant to the Direct Registration Service of Valero’s stock transfer
agent.
     2.05 Restructuring or Reorganization. If, as the result of a stock split,
stock dividend, combination of shares or any other change, including an exchange
of securities for any reason, the Employee shall be entitled to new or
additional or different shares of stock or securities, such stock or securities
shall be subject to the terms and conditions of the Plan and this Agreement.
     3. Limitation. The Employee shall have no rights with respect to any shares
of Restricted Stock not expressly conferred by the Plan or this Agreement.
     4. Miscellaneous. All capitalized terms contained in this Agreement shall
have the definitions set forth in the Plan unless otherwise defined herein. This
Agreement shall be binding upon the parties hereto and their respective
beneficiaries, heirs, administrators, executors, legal representatives and
successors.

 



--------------------------------------------------------------------------------



 



     5. Code Section 409A. The issuance of shares under this Award shall be made
on or as soon as reasonably practical following the applicable date of vesting,
but in any event no later than the 15th day of the third month following the end
of the year in which the applicable date of vesting occurs. With respect to the
receipt of dividends, the payment of dividends shall be made by the last day of
the fiscal quarter during which dividends on Valero Common Stock are paid, but
in any event by no later than the 15th day of the month following the end of the
year in which the applicable dividends on Valero Common Stock are paid. This
Agreement and the award evidenced hereby are intended to comply, and shall be
administered consistently, in all respects with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. If necessary in order
to ensure such compliance, this Agreement may be reformed consistent with
guidance issued by the Internal Revenue Service.
     EFFECTIVE as of the                      day of                     ,
20                     (the “Effective Date”).

         
 
  VALERO ENERGY CORPORATION    
 
       
 
       
 
 
 
R Michael Crownover    
 
  Senior Vice President-Human Resources    
 
       
 
       
 
 
 
Employee    

 